           Case 3:20-cr-10034-CAB Document 22 Filed 07/13/20 PageID.259 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                       UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                                                                              (For Offenses Committed On or After November 1, 1987)
                                  V.

  FLAVIO ALBERTO CARTAGENA-GONZALEZ (1)                                          Case Number: 20CR10034-CAB

                                                                              PAYTON RANDLE, FEDERAL DEFENDERS, INC.
                                                                              Defendant’s Attorney
REGISTRATION NO.                  04114104
    Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C § 3582(c)(1))
☒
THE DEFENDANT:
☐ admitted guilt to violation of allegation(s) No.

                                                                                                              after plea and conviction in
☒ was found guilty in violation of allegation(s) No.                1, 2
                                                                                                             related case no. 19CR4783-CAB.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
            1                        nv1, Committed a federal, state or local offense
            2                        nv35, Illegal entry into the United States
                                     .
                                     .
                                     .
                                     .
                                     .
    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

                                                                              July 13, 2020
                                                                              Date of Imposition of Sentence



                                                                              HON. Cathy Ann Bencivengo
                                                                              UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-10034-CAB Document 22 Filed 07/13/20 PageID.260 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                FLAVIO ALBERTO CARTAGENA-GONZALEZ (1)                                    Judgment - Page 2 of 2
CASE NUMBER:              20CR10034-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
//

                                                                                                     20CR10034-CAB
